Title: From George Washington to Thomas Jefferson, 14 March 1792
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] Wednesday Afternoon 14th Mar. 1792

At the time Mr Jeffersons letter to the President was put into his hands, he was so much engaged as hardly to find time to read

it. The general purport of it, however, he well recollects was agreeable to him but whether the following ideas if they are not already substantially expressed, might not with propriety be conveyed, Mr Jefferson will judge of, and act accordingly.
That no farther movement on the part of Government, can ever be made towards Majr L’Enfant without prostration, which will not be done. That the P—— thinks himself insulted in the answer given to his Secretary, who was sent to him for the express purpose of removing some of his unfounded suspicions—viz. “that he had already heard enough of this matter.”
No farther overtures will ever be made to this Gentn by the Government; in truth it would be useless, for in proportion as attempts have been made to accomodate what appeared to be his wishes, he has receded from his own ground. If therefore his conduct should chan⟨ge⟩ and a reinstatement of him is desire⟨d⟩, the only way to effect it is by a direct application to the Commissioners.
